Citation Nr: 0802287	
Decision Date: 01/22/08    Archive Date: 01/30/08

DOCKET NO.  05-11 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1969 to March 
1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the RO 
in Muskogee, Oklahoma, which denied the veteran's claim of 
service connection for PTSD.

As indicated on the veteran's claim form and in the October 
2007 Informal Hearing Presentation, the veteran and his 
representative appear to raise the issue of service 
connection for an acquired psychiatric disorder other than 
PTSD.  The Board notes that the only claim considered by the 
RO and appealed by the veteran was entitlement to service 
connection for PTSD.  Absent an adjudication with proper 
notification, a notice of disagreement, a statement of the 
case and a substantive appeal, the Board does not have 
jurisdiction over this issue. Therefore, this issue is 
REFERRED to the RO for action as may be appropriate.


FINDING OF FACT

The veteran does not currently have PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304, 4.125 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his behalf. See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence). The analysis below focuses on the most salient and 
relevant evidence and on what this evidence shows, or fails 
to show, on the claims. The veteran must not assume that the 
Board has overlooked pieces of evidence that are not 
explicitly discussed herein. See Timberlake v. Gober, 14 Vet. 
App. 122 (2000) (the law requires only that the Board address 
its reasons for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant. Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value. When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.	Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim of entitlement to service 
connection for PTSD, VA has met all statutory and regulatory 
notice and duty to assist provisions. See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & West Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
West Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.

Prior to and following the initial adjudication of the 
veteran's claim, the letters dated in July 2003, January 2004 
and March 2004 fully satisfied the duty to notify provisions. 
See 38 U.S.C.A. § 5103(a) (West 2002 & West Supp. 2007); 38 
C.F.R. § 3.159(b)(1) (2007); Quartuccio, at 187. The veteran 
was aware that it was ultimately his responsibility to give 
VA any evidence pertaining to the claim. The July 2003 letter 
told him to provide or identify any relevant evidence that 
was in his possession. See Pelegrini II, at 120-121. The 
letter also asked him to specify all information necessary to 
verify any alleged in-service stressor responsible for his 
claimed PTSD.  Since the Board has concluded that the 
preponderance of the evidence is against the claim for 
service connection, any questions as to the appropriate 
disability ratings or effective dates to be assigned are 
rendered moot, and no further notice is needed. See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that a statement of the case 
(SOC) or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, No. 2007-7130, 2007 WL 2694606 
(Fed. Cir. Sept. 17, 2007) [hereinafter Mayfield III].  As a 
matter of law, the provision of adequate VCAA notice prior to 
a readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The claims file includes the negative replies from 
facilities that indicated they did not have the veteran's 
records.  Notice of these negative replies was provided to 
the veteran in the May 2004 rating decision and in the March 
2005 SOC.  The veteran has at no time referenced any 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claim.

Although an examination or an opinion was not obtained in 
connection with the veteran's claim for service connection 
for PTSD, the Board finds that VA was not under an obligation 
to provide an examination, as such is not necessary to make a 
decision on the claim.  Specifically, the case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), held that an examination 
is required when (1) there is evidence of a current 
disability, (2) evidence establishing an "in-service event, 
injury or disease," or a disease manifested in accordance 
with presumptive service connection regulations occurred 
which would support incurrence or aggravation, (3) an 
indication that the current disability may be related to the 
in-service event, and (4) insufficient evidence to decide the 
case.  Here, there is no evidence of an in-service 
psychiatric disability, and the record does not reflect a 
current diagnosis of PTSD.  Accordingly, the Board concludes 
that an examination was not required in this case.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.	Service Connection

The veteran contends that his PTSD was triggered by the death 
of his cousin who was killed in Vietnam.  The veteran asserts 
that he developed survivor guilt as a result of his cousin's 
death and the death of several friends who were also killed 
in Vietnam.  He further claims that while stationed in 
Germany he had requested to be transferred to Vietnam, but 
was never selected.  The veteran feels that had he been sent 
to Vietnam that it could have been him who had died instead 
of his cousin.  For the reasons set forth below, the Board 
finds that service connection for PTSD is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service. See 38 U.S.C.A. § 1110 (West 2002 & West 
Supp. 2007). For the showing of chronic disease in service 
there must be a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time. See 38 C.F.R. § 3.303(b). 
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim. Id. Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service. See 38 
C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition; credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  See 38 C.F.R. § 3.304(f).  VA mandates 
that an initial evaluation for PTSD must be performed by a 
health care provider with certain specified credentials.  See 
VBA Fast Letter 07-08 (March 29, 2007).  Further, a diagnosis 
of PTSD must be established in accordance with 38 C.F.R. § 
4.125(a), which simply mandates that, for VA purposes, all 
mental disorder diagnoses must conform to the fourth edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV).  38 C.F.R. 
§ 3.304(f).  

The veteran has failed to submit any competent medical 
evidence demonstrating a current diagnosis of PTSD.  A 
service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 3 Vet. App. 141, 144 (1992).  
Here, none of the medical evidence of record indicates that 
the veteran has been diagnosed with PTSD.   

Review of the veteran's post-service medical records reveal 
that the veteran has a longstanding history of alcohol abuse 
and has received treatment for both alcoholism and 
depression.  However, nothing in the veteran's treatment 
records mentions anything about the veteran exhibiting 
symptoms of or being diagnosed with PTSD.  Additionally, in a 
letter dated July 2003, the RO had asked the veteran to fill 
out and return an enclosed PTSD questionnaire, which the 
veteran did not do.  In light of the absence of medical 
evidence supporting a PTSD diagnosis, the Board concludes 
that the veteran does not currently have PTSD.

The veteran can attest to factual matters of which he has 
first-hand knowledge, e.g., feeling depressed and drinking 
too much alcohol. See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  In this regard, the Board notes that the 
veteran is competent to attest to his history of alcohol 
abuse.  The veteran as a lay person, however, has not been 
shown to be capable of making medical conclusions, thus, his 
statements regarding causation are not competent.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  Therefore, while 
the veteran is competent to report what he experiences, he 
does not have medical expertise and cannot provide a 
competent opinion regarding diagnosis and causation.  In 
light of this, the veteran is not competent to state that he 
in fact suffers from PTSD.  Although the veteran reports that 
he suffers from alcoholism and depression, the evidence of 
record does not show that he has a valid medical diagnosis of 
PTSD under DSM-IV.  Without such a diagnosis, the veteran's 
claim fails to meet the requirements for service connection.  
See 38 C.F.R. § 3.304(f). 

The veteran's wife, brother, uncle and friend have likewise 
submitted statements in support of the veteran's claim; 
however, these statements do not competently address the 
issue of whether the veteran has a diagnosis of PTSD based on 
a verified in-service stressor.  Like the veteran himself, 
these individuals do not have the requisite expertise to 
offer opinions regarding the nature and etiology of the 
veteran's psychiatric health.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

Having concluded that the veteran does not have a current 
diagnosis of PTSD, the Board need not undertake an analysis 
as to whether his stressors have been verified.  As such, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for PTSD.  
Consequently, the benefit-of- the-doubt rule does not apply, 
and the claim must be denied. 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for PTSD is denied. 



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


 



 Department of Veterans Affairs


